In an action to recover damages for dental malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated April 27, 2005, which granted the defendants’ motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion to dismiss the complaint as time-barred. Although the plaintiff attested that the defendants suggested that she make a follow-up appointment some nine months in the future, it is undisputed that the plaintiff never scheduled an appointment with the defendants following her final visit with them on March 13, 2002. Accordingly, there is no basis in the record to conclude that a continuous course of treatment existed between the parties after this date (see Young v New York City Health & Hosps. Corp., 91 NY2d 291, 296 [1998]; Levinson v Etra, 306 AD2d 250, 251 [2003]; Bellmund v Beth Israel Hosp., 131 AD2d 796 [1987]). Mastro, J.P., Rivera, Skelos and Covello, JJ., concur.